Order denying the defendants’ motion to dismiss the complaint affirmed, without costs. (Lynch v. Erie Railroad Co., 236 App. Div. 805; Lustig v. N. Y., L. E. & W. R. R. Co., 65 Hun, 547; United States v. Memphis Cotton Oil Co., 288 U. S. 62, 68.) Order granting plaintiff’s motion to serve an amended complaint modified by eliminating therefrom the paragraph “ Ordered that the defendants are not entitled to nor shall they plead to said amended complaint the Statute of Limitations specified in the “Death ’ Statute of the State of New Jersey.” As so modified the order is affirmed, without costs. No opinion. Motion No. 1250 (242 App. Div. 838), to dismiss appeals, renewed upon the argument, dismissed. Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.